Judgment unanimously affirmed, without costs, in accordance with the following memorandum: Petitioner’s CPLR article 78 proceeding, challenging a decision of the town building inspector, must be dismissed for failure to exhaust administrative remedies (Watergate II Apts, v Buffalo Sewer Auth., 46 NY2d 52, 57; Young Men’s Christian Assn, v Rochester Pure Waters Dist., 37 NY2d 371, 375). Under local law, petitioner could have taken an administrative appeal to the Grand Island Zoning Board of Appeals (Ordinances of Town of Grand Island, §§ 49-30,49-32, subd A, par [1]). His failure to do so precludes him from seeking article 78 relief (CPLR 7801, subd 1). (Appeal from judgment of Supreme Court, Erie County, Wolf, J. — art 78.) Present — Doerr, J. P., Boomer, Green, O’Donnell and Schnepp, JJ.